Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
FIG 4, reference characters “40” and “41”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 15 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 7 is objected to because of the following informalities: “impregnatingat” should read as “impregnating at”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "an electrolyte membrane of claim 1".  It is unclear if this is reference to the previously defined electrolyte membrane of claim 1. For interpretation purposes herein, the recitations are considered to refer back to the electrolyte membrane of claim 1. 
Correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013064640 A1 to GHIELMI et al., hereinafter referred to as “GHIELMI” further in view of KR 101830291 B1 to PARK et al., hereinafter referred to as “PARK”.
Regarding Claims 1, 2, 4, 7-9, GHIELMI teaches an electrolyte membrane and a method of manufacturing an electrolyte membrane (see ‘Description’ P2/col.1/L4-11 wherein the membrane is a polymer electrolyte membrane (PEM) for a PEM fuel cell), comprising: 
a porous support (see microporous reinforcement film on P8/L19-32) comprising pores (see microporous reinforcement film being expanded PTFE, the exampled porous support on P8/L16-18 of the instant spec); 
a first ionomer layer (see casted ionomer dispersion on a first side of the microporous reinforcement film) comprising a first ionomer solution (ionomer dispersion) penetrating into at least a portion of the pores (instant claim 1 with further limitation of instant claim 4)from a first surface and impregnating the first surface of the porous support with the first ionomer solution (instant claim 1 with further limitation of instant claims 2 and 9) (see ionomer dispersion being cast on a microporous reinforcement film which is then adhered to the first catalyst layer before the solvents of the ionomer dispersion evaporate on P9/col.8/L19-22). GHIELMI teaches a second ionomer layer (see casted ionomer dispersion on a second side of the microporous reinforcement film) comprising a second ionomer solution (ionomer dispersion) penetrating into at least a portion of the pores from a second surface and impregnating the second surface of the porous support (instant claim 1 with further limitation of instant claims 2 and 9) opposite the first surface with the second ionomer solution (see ionomer dispersion being along microporous reinforcement film and the adherence of the second catalyst layer before the solvents of the ionomer dispersion evaporate on P10/col.9/L3-19). 
GHIELMI further teaches the importance of having the ionomer dispersion be of sufficient viscosity to prevent the removal of the first catalyst layer during production on P5/col.4/L7-14) however GHIELMI is silent to the viscosity of the first ionomer solution being different from the viscosity of the second ionomer solution (instant claim 1). 
GHIELMI is further silent to the viscosity of the first ionomer solution being greater than the viscosity of the second ionomer solution (limitation of instant claims 2 and 8).
PARK is relied upon for teaching the preparation of a membrane-electrode assembly for polymer electrolyte fuel cells wherein the electrode slurry (ionomer solution) resulting from mixing two or more solvents having different viscosities to use with a polymeric ionomer to manufacture the membrane-electrode assembly (see Abstract; P3). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the ionomer dispersion cast along on the first side of the microporous reinforcement film and along the second side of the microporous reinforcement film to include the differing viscosities taught in PARK and improve manufacturing via adjusted composition properties to decrease the unevenness of ionomer distribution caused by rapid volatilization (see page 5, para 6 of PARK). GHIELMI teaches it known to have an ionomer compound with sufficiently high viscosity to prevent the first layer from being removed from the inert support (porous support) (see P5/col.4/L3-14). GHIELMI also teaches it known that dispersions with low viscosity, low surface tension and high concentration are preferred for obtaining high-performance reinforced membranes (see P8/col.7/L1-5). Therefore one of ordinary skill in the art as of the effective filing date of the claimed invention could reasonably conclude that to produce a porous support having coating on both sides, the ionomer compound of first-side-applied coating be of sufficient viscosity to retain within the pores while the ionomer compound is applied to the second side; and further, as the viscosity of the ionomer compound along the second side would not need to be restricted to a certain high viscosity and lower viscosity dispersions are preferred for high performance membranes, the porous membrane of GHIELMI in further view of PARK having each a first and second side coated with ionomer compounds with differing viscosities would further have the ionomer compound of the first side be of higher viscosity than the ionomer compound of the second side to maximize performance (see GHIELMI P8/col.7/L1-5). 
Regarding Claim 3, GHIELMI teaches the second surface of the porous support being along a top side of the porous support (see the casting of the ionomer dispersion on the first side of the microporous reinforcement film be coating on a top of the membrane assembly on P10/col.9/L20-23) and the first surface of the porous support being along a bottom side of the porous support (see the casting of the ionomer dispersion on the second side of the microporous reinforcement film be coating on the side opposite the membrane assembly on P10/col.9/L3-23; see also P8/col.7/L27-31 to P9/col.8/L1-3). 
Regarding Claims 5-6 and 12-13 GHIELMI is silent to the viscosity of the first ionomer solution being about 100 to 500 cP, the viscosity of the second ionomer solution being about 10 to 90 cP and is further silent to there being a difference between the viscosity of the first ionomer solution and the viscosity of the second ionomer solution of about 10 cP to 490 cP,  however GHIELMI does teach having an ionomer dispersion in the range of 10 to 400 cP (see P9/col.8/L1-9) which largely overlaps the claimed range of 100 to 500 cP and is entirely within the claimed range of 10 cP to 490 cP. 
GHIELMI in further view of Park has a porous membrane having a first and second side coated with ionomer compounds with differing viscosities and further has the ionomer compound of the first side be of higher viscosity than the ionomer compound of the second side to maximize performance (see GHIELMI P8/col.7/L1-5 and discussion of instant Claim 1). Considering GHIELMI teaches range for the ionomer dispersion being 10 to 400 cP (see P9/col.8/L1-9) and it is known in the art that viscosity of a solution determines the solution coating properties, viscosity is a result effective variable and may be optimized. Considering GHIELMI in further view of Park and the broad range of the claimed difference in viscosities, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the viscosity of the first ionomer solution, the second ionomer solution, and the difference therebetween since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 10, GHIELMI teaches it is known to have the primarily impregnating comprise applying the first ionomer solution on a substrate (see step (a) on P8/col.7/L27-P9/col.8/L1-16), laminating a first surface of the porous support with the first ionomer solution applied on the substrate to form a first ionomer coating layer on the first surface of the porous support (see step (b) on P9/col.8/L1-16), and impregnating the pores in the first surface of the porous support with the first ionomer solution (see P10/col.9/L1-19). 
Regarding Claims 11 and 15, GHIELMI teaches the primarily impregnating, a portion of the pores in the porous support is impregnated with the first ionomer solution (see the casting of the ionomer dispersion on the first side of the microporous reinforcement film be coating on a top of the membrane assembly on P10/col.9/L20-23), and in the secondarily impregnating, a remaining portion of the pores in the porous support not impregnated with the first ionomer solution is impregnated with the second ionomer solution (see the casting of the ionomer dispersion on the second side of the microporous reinforcement film be coating on the side opposite the membrane assembly on P10/col.9/L3-23; see also P8/col.7/L27-31 to P9/col.8/L1-3). 
Regarding Claim 18, GHIELMI teaches a fuel cell comprising an electrolyte membrane of claim 1 (see ‘Description’ P2/col.1/L4-11 wherein the membrane is a polymer electrolyte membrane (PEM) for a PEM fuel cell).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013064640 A1 to GHIELMI et al. further in view of KR 101830291 B1 to PARK et al. as applied to Claim 7 above, and further in view of KR20140085885 A to LEE et al. (from IDS; using US 2015/0303505 A1 as English equivalent), hereinafter referred to as “LEE”.
Regarding Claim 14, GHIELMI is silent to a volume of the pores in the porous support being identical to a total volume of the first ionomer solution and the second ionomer solution incorporated into the pores. LEE is relied upon for teaching an electrolyte membrane for fuel cells (see [0050/L11-15], the electrolyte membrane comprising a porous support further comprising a first and second ionic-containing solution (see [0066; 0076-0081]) and teaches the viscosity and other properties such as concentration to sufficiently fill the holes of the porous support to avoid voids. One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the casting of ionomer dispersion along the sides of the microporous reinforcement film to be sufficiently filled and void-prevented porous support as taught in LEE in order to take advantage of its superior proton conductivity (see LEE [0084-0085]).

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 104051744 A teaches the manufacture of an ePTFE laminated film having a substrate, catalyst ink fluid and a first and second fluid film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA SHULMAN/Examiner, Art Unit 1722  

/ANCA EOFF/Primary Examiner, Art Unit 1722